PER CURIAM.
This is an appeal .from a judgment denying a writ o'f habeas corpus and remanding appellant to the custody of the warden of the Atlanta Penitentiary.
The record discloses that appellant pleaded guilty to an indictment charging him in four counts with mailing obscene literature in violation of Title 18 U.S.Code, § 334, 18 U.S.C.A. § 334. A cumulative sentence of 15 years imprisonment was imposed. Appellant complains that the sentence was excessive and that he was deprived of the advice of counsel when entering his plea of guilty. He relies upon Johnson v. Zerbst, 304 U.S. 458, 459, 58 S.Ct. 1019, 82 L.Ed. 1461. On the facts disclosed by the record that decision is not in point. While it is apparent that appellant was given an excessively severe sentence that is a question that addresses itself to the Executive, on an application for commutation of sentence or pardon. The seeming injustice is not within our province to correct.
Affirmed.